         Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 1 of 7
                                                                                            FILED



                    IN THE UNITED STATES DISTRICT COURT
                                                                                         1:20 pm, 8/25/20
                         FOR THE DISTRICT OF WYOMING
                                                                                   Margaret Botkins
                                                                                    Clerk of Court

 JOHN C. FRANK and GRASSFIRE,
 LLC,

               Plaintiffs,

 vs.                                                      Case No. 20-CV-138-F

 ED BUCHANAN, Wyoming Secretary of
 State, LEIGH ANNE MANLOVE,
 Laramie County District Attorney,
 DEBRA LEE, Laramie County Clerk, in
 their official capacities,

               Defendants.


        ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION


       This matter comes before the Court upon Plaintiffs’ Motion for Preliminary

Injunction, filed August 3, 2020. (CM/ECF Document [Doc.] 13).

                                      BACKGROUND

       Plaintiffs bring this case as a challenge to the constitutionality of Wyoming Statute

§ 22-26-113, which regulates electioneering near polling places. According to Plaintiffs,

this statute offends the First Amendment for failure to narrowly tailor its restrictions. The

statute provides:

       (a) Electioneering too close to a polling place or absentee polling place under
       W.S. 22-9-125 when voting is being conducted, consists of any form of
       campaigning, including the display of campaign signs or distribution of
       campaign literature, the soliciting of signatures to any petition or the
         Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 2 of 7




       canvassing or polling of voters, except exit polling by news media, within
       one hundred (100) yards on the day of a primary, general or special election
       and within one hundred (100) feet on all other days, of any public entrance
       to the building in which the polling place is located. This section shall not
       apply to bumper stickers affixed to a vehicle while parked within or passing
       through the distance specified in this subsection, provided that:

              (i) There is only one (1) bumper sticker per candidate affixed to the
              vehicle;

              (ii) Bumper stickers are no larger than four (4) inches high by
              sixteen (16) inches long; and

              (iii) The vehicle is parked within the distance specified in this
              subsection only during the time the elector is voting.

Wyo. Stat. Ann. § 22-26-113.

       The statute was enacted in 1890, with amendments in 1973, 1984, 1990, and 2018.

The most recent 2018 amendment implemented the 100-foot buffer zone around polling

places on absentee voting days and added language exempting qualifying bumper stickers

from parking or driving through the buffer zone.

                                  STANDARD OF REVIEW

       A preliminary injunction is an “extraordinary remedy that is granted only when the

movant’s right to relief [is] clear and unequivocal.” First W. Capital Mgmt. Co. v.

Malamed, 874 F.3d 1136, 1145 (10th Cir. 2017) (internal citation and quotation marks

omitted). To prevail on a motion for a preliminary injunction, movants must generally show

the following four factors weigh in their favor: “(1) [they are] substantially likely to

succeed on the merits; (2) [they] will suffer irreparable injury if the injunction is denied;

(3) [their] threatened injury outweighs the injury the opposing party will suffer under the

injunction; and (4) the injunction would not be adverse to the public interest.” Brooks v.

                                              2
          Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 3 of 7




Colorado Dep’t of Corr., 730 F. App'x 628, 630 (10th Cir. 2018) (internal quotation and

citation omitted).

       Courts in the Tenth Circuit disfavor certain types of preliminary injunctions,

including preliminary injunctions that alter the status quo. O Centro Espirita Beneficiente

Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004). “Because a historically

disfavored preliminary injunction operates outside of the normal parameters for interim

relief,” movants for this type of preliminary injunction must satisfy a heightened burden.

Id. at 975–76. In this circumstance, Plaintiffs “may not rely on [the Tenth Circuit’s]

modified likelihood-of-success-on-the-merits standard” and instead “must make a strong

showing both with regard to the likelihood of success on the merits and with regard to the

balance of harms.” Id.

                                        DISCUSSION

       (1) Whether there is a substantial likelihood of succeeding on the merits

       The First Amendment provides “Congress shall make no law ... abridging the

freedom of speech....” U.S. Const. amend. 1. Regarding restrictions on the freedom of

speech in public forums, the Supreme Court has held that “the government may regulate

the time, place, and manner of the expressive activity, so long as such restrictions are

content neutral, are narrowly tailored to serve a significant governmental interest, and leave

open ample alternatives for communication.” United States v. Grace, 461 U.S. 171, 177

(1983).




                                              3
         Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 4 of 7




       The Supreme Court previously considered whether a Tennessee regulation

imposing a 100-foot “campaign-free” zone around polling places on voting days offended

the First Amendment. Burson v. Freeman, 504 U.S. 191 (1992). According to the Supreme

Court in Burson, the Tennessee regulation’s application solely to political speech rendered

it a “content-based restriction on political speech in a public forum,” and the regulation

was therefore subject to strict scrutiny. Id. at 198. Under this heightened constitutional

standard, the State’s burden was to show that the “regulation is necessary to serve a

compelling state interest and that it is narrowly drawn to achieve that end.” Id. (internal

citations and quotations omitted).

       The Supreme Court determined that the Tennessee regulation survived strict

scrutiny. In its analysis, the Supreme Court acknowledged not only the State’s compelling

interest in protecting voters from confusion and undue influence, but also its indisputable

interest “in preserving the integrity of its election process.’ Id., at 231. To this end, the

Supreme Court noted it has “upheld generally applicable and evenhanded restrictions that

protect the integrity and reliability of the electoral process itself.” Id. at 199 (quoting

Anderson v. Celebrezze, 460 U.S. 780, 788, n. 9 (1983)). The Court also determined the

regulation was narrowly drawn toward a necessary objective. Finding historical challenges

in upholding the purity of the election process “demonstrate[d] that some restricted zone is

necessary in order to serve the States’ compelling interests in preventing voter intimidation

and election fraud,” the Court concluded “requiring solicitors to stand 100 feet from the

entrances to polling places [is not] an unconstitutional compromise.” Id. at 206, 211.



                                             4
         Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 5 of 7




       Although Plaintiffs point to one Sixth Circuit case undermining the result in Burson,

as well as to a Wisconsin case regarding a 500-foot buffer zone, Burson is the only binding

precedent bearing on Plaintiffs’ challenge to the Wyoming statute. Nor do Plaintiffs offer

any precedent to demonstrate voters at absentee locations should be entitled to lesser

protection than voters on election day. As on election day, the State has the same interest

in preserving the credibility of the election process on absentee days. Even on absentee

days, given the availability of other nearby public fora for Plaintiffs’ desired solicitation

and advertisements, the Court cannot find that a buffer zone restricting Mr. Frank from

displaying certain bumper stickers and Grassfire from collecting signatures “significantly

impinges” their rights in light of the State’s serious interest in fair elections. See Burson,

504 U.S. at 209 (quoting Munro v. Socialist Workers Party, 479 U.S. 189, 195–196 (1986)

(“Legislatures . . . should be permitted to respond to potential deficiencies in the electoral

process with foresight rather than reactively, provided that the response is reasonable and

does not significantly impinge on constitutionally protected rights.”)).

       Under Burson, and in the absence of other instructive binding precedent, Plaintiffs

have failed in their burden to make a strong showing that they are likely, much less

substantially likely, to prevail in this suit on its merits.

       (2) Whether irreparable injury will occur

       Plaintiffs contend they will suffer the following irreparable injuries if § 22-26-113

is enforced in the course of the 2020 election cycle: Plaintiffs have largely silenced

themselves during this electoral season, under threat of criminal penalties; Grassfire has

decided not to commence operations in the state of Wyoming; and Mr. Frank will not

                                                5
           Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 6 of 7




engage the public near polling places about candidates and issues he cares about or place

illegal bumper stickers on his vehicle. According to Plaintiffs, “[t]he loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373–74 (1976); see also Utah Licensed

Beverage Ass’n v. Leavitt, 256 F.3d 1061, 1076 (10th Cir. 2001) (meeting irreparable injury

requirement due to deprivation of speech rights). In light of the seriousness of even subtle

First Amendment deprivations, the State concedes Plaintiffs have met their burden on this

element.

       (3) Whether the threatened injury outweighs injury opposing party will suffer
           under an injunction

       Even considering that Plaintiffs’ First Amendment injury might be irreparable, the

balance of harms weighs in favor of Defendants. A state “indisputably has a compelling

interest in preserving the integrity of its election process.” Eu v. San Francisco Cty.

Democratic Cent. Comm., 489 U.S. 214, 231 (1989). As noted by the Burson Court, the

harms of an injunction to this compelling interest include the potential of election fraud

and voter intimidation, both of which could call into doubt the validity of an election and

prompt the need to rerun it. 504 U.S. at 206, 209.

       Comparatively, the potential harms to Plaintiffs of enforcing § 22-26-113 are

relatively minor. Section 22-26-113 does not prohibit all electioneering, and under the

statute Frank and/or Grassfire are free to display signs or solicit voters on any public space

outside of the buffer zones, which according to the State, could be done strategically to

ensure that nearly every voter could see their desired messages from a greater distance.


                                              6
         Case 2:20-cv-00138-NDF Document 25 Filed 08/25/20 Page 7 of 7




Because Frank has access to other avenues to spread his message, the law’s harms to Frank

are relatively minor. Similarly, Grassfire, LLC’s harms are relatively minor, as Grassfire’s

own exhibits demonstrate the availability of sidewalk space outside the polling place. If

voters wish to engage with Grassfire near the polling place, they are able to approach them.

       (4) Whether an injunction would be adverse to the public interest

       For reasons already stated herein, it is reasonable to conclude that an injunction on

§ 22-26-113 would have adverse effects on the public interest, including calling into doubt

the credibility of the election process. Moreover, Plaintiffs’ claim for relief comes on the

eve of the 2020 primary and general election cycles. To enjoin the enforcement of § 22-

26-113 at this time would cause confusion to voters, election judges, and to anyone in

addition to Plaintiffs who may be similarly inclined to solicit voters. Indeed, enjoining the

enforcement of § 22-26-113 at this time would be contrary to the public’s interest in

certainty, fairness, and transparency in the electoral process.

                                       CONCLUSION

       For the above-stated reasons, Plaintiffs have not satisfied their burden for obtaining

a preliminary injunction. Accordingly, the Motion (Doc. 13) is DENIED.

       Dated this      day of August, 2020.



                                    NANC
                                    NANCY
                                        CY D.
                                           D FREUDENTHAL
                                    UNITED STATES DISTRICT JUDGE




                                              7
